United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2695
                                  ___________

Kenneth Ray Benton Pitts,                 *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
                                          *
Carrol, Ms., Classification Officer,      *
Central Office, Arkansas Department       *
of Correction (originally sued as Ms.     *
Curl); Holmes, Mr., Classification        * Appeal from the United States
Officer, Central Office, Arkansas         * District Court for the
Department of Correction, originally      * Eastern District of Arkansas.
sued as Mr. Holmes; Rick Toney, Mr., *
Warden, Central Office, Arkansas          *      [UNPUBLISHED]
Department of Correction; Banks, Mr., *
Assistant Warden, Central Office,         *
Arkansas Department of Correction;        *
C. Collins, Mr., Major, Central Office, *
Arkansas Department of Correction,        *
                                          *
             Appellees.                   *
                                     ___________

                         Submitted: March 3, 2000
                             Filed: March 15, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
        Kenneth Ray Benton/Pitts (Pitts), an Arkansas inmate, brought a 42 U.S.C.
§ 1983 (Supp. III 1997) action against several correctional officers and prison officials
at the Varner Unit of the Arkansas Department of Correction. Pitts alleged that his
medical classification had been wrongfully changed from M-2 to M-1, his medical
records had been tampered with, and he had been improperly assigned to the hoe squad
despite his blood pressure problems and poor eyesight. At an evidentiary hearing, Pitts
testified that he had been diagnosed five years earlier with high blood pressure and that
his eyes had been bothering him for a few years; he also acknowledged that he had
been classified as M-2 with no restrictions since July 1994. After the hearing, the
District Court1 dismissed his complaint. Pitts appeals, arguing that he showed a serious
medical need, and it should have been ascertained whether appellees were deliberately
indifferent by classifying him as M-2, instead of M-3, and assigning him to the hoe
squad.

       Prison officials are deliberately indifferent in the work-assignment context if they
knowingly compel an inmate to perform physical labor that is dangerous to his health,
is unduly painful, or requires strength beyond his capacity. See Choate v. Lockhart, 7
F.3d 1370, 1374 (8th Cir. 1993). The responses to Pitts’s grievance in this matter
indicate that by the time his grievance was reviewed–eight days after it was filed and
eleven days after he had been assigned to the hoe squad–Pitts had already been
reassigned from the hoe squad, and that his brief assignment to the hoe squad was
consistent with his M-2 classification, which classification was supported by his
medical records. Moreover, Pitts did not contend that he was harmed by the hoe-squad
assignment. Thus, the record shows that Pitts’s request for a reevaluation of his work
assignment was not disregarded, and his grievance about the alleged change in his
medical classification was determined to be unfounded. Although he asserted at the


      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c) (1994 & Supp. III 1997).
                                            -2-
hearing and now asserts on appeal that he should be classified as M-3, the record
shows he had been classified as M-2 since 1994 and his allegedly serious medical
conditions–blood pressure and eye problems–were not new. We therefore conclude
that Pitts presented insufficient proof from which a reasonable jury could find deliberate
indifference to his health. Cf. Williams v. Norris, 148 F.3d 983, 987 (8th Cir. 1998)
(where inmate’s work assignment was contrary to his known restrictions and where
prison officials ignored his requests for reevaluation of his assignment and
classification, court properly found Eighth Amendment violation). Accordingly, the
judgment of the District Court dismissing Pitts’s complaint is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-